                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

LEAGUE OF WOMEN VOTERS OF WISCONSIN
and SASHA ALBRECHT,

        Plaintiffs,                                          Case No. 19-cv-1029-jdp

   v.

DEAN KNUDSON, JULIE M. GLANCEY,
ROBERT F. SPINDELL, JR., MARK L. THOMSEN,
ANN S. JACOBS, MARGE BOSTELMANN,
and MEAGAN WOLFE,

        Defendants.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Dean Knudson, Julie M. Glancey, Robert F. Spindell, Jr., Mark L.

Thomsen, Ann S. Jacobs, Marge Bostelmann, and Meagan Wolfe against plaintiffs

League of Women Voters of Wisconsin and Sasha Albrecht dismissing the case

without prejudice for lack of subject matter jurisdiction.




        s/ K. Frederickson, Deputy Clerk                     April 3, 2020
        Peter Oppeneer, Clerk of Court                             Date
